Case 1:19-cr-00099-JMS-DLP Document 48 Filed 03/23/21 Page 1 of 3 PageID #: 145




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
       v.                                    )      Cause No. 1:19-cr-0099-JMS-DLP
                                             )
JUAN AGUSTIN-SECUNDO,                        )                              - 01
                                             )
                      Defendant.             )



                           REPORT AND RECOMMENDATION

       On March 22, 2021, the Court held a hearing on the Petition for Warrant or Summons for

Offender Under Supervision filed on January 27, 2021. Defendant Agustin-Secundo appeared in

person with his appointed counsel Joseph Cleary. The government appeared by Kathryn Olivier,

Assistant United States Attorney. U. S. Parole and Probation appeared by Officer Andrea

Hillgoth.

       The Court conducted the following procedures in accordance with Fed. R. Crim. P.

32.1(a)(1) and 18 U.S.C. § 3583:

       1.     The Court advised Defendant Agustin-Secundo of his rights and provided him

with a copy of the petition. Defendant Agustin-Secundo orally waived his right to a preliminary

hearing.

       2.     After being placed under oath, Defendant Agustin-Secundo admitted violation

number 2. [Docket No. 40.] The Court did not make a finding as to violation number 1.

       3.     The allegations to which Defendant admitted, as fully set forth in the petition, are:
Case 1:19-cr-00099-JMS-DLP Document 48 Filed 03/23/21 Page 2 of 3 PageID #: 146




       Violation
       Number          Nature of Noncompliance


            2          “You must not commit another federal, state, or local crime.”

                       On January 25, 2021, Juan Agustin-Secundo was found to have illegally
                       re-entered the United States. He is not a citizen of the United States, nor
                       does he have any lawful immigration status in the United States. Mr.
                       Agustin-Secundo has been deported twice previously in 2014 and 2019.

       4.       The parties stipulated that:

                (a)    The highest grade of violation is a Grade B violation.

                (b)    Defendant’s criminal history category is III.

                (c)    The range of imprisonment applicable upon revocation of supervised
                       release, therefore, is 8 to 14 months’ imprisonment.

       5.       The parties jointly recommended a sentence of twelve (12) months and one (1)

day with no supervised release to follow.

The Magistrate Judge, having considered the factors in 18 U.S.C. § 3553(a), and as more fully

set forth on the record, finds that the Defendant violated the conditions in the petition, that his

supervised release should be revoked, and that he should be sentenced to the custody of the

Attorney General or his designee for a period of twelve (12) months and one (1) day with no

supervised release to follow. The Defendant is to be taken into custody immediately pending the

District Judge’s action on this Report and Recommendation.




                                                  2
Case 1:19-cr-00099-JMS-DLP Document 48 Filed 03/23/21 Page 3 of 3 PageID #: 147




       The parties are hereby notified that the District Judge may reconsider any matter assigned

to a Magistrate Judge. The parties waived the fourteen-day period to object to the Report and

Recommendation.



          Dated: 3/23/2021




Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system




                                               3
